Citation Nr: 1122240	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to extension beyond May 11, 2009 of the delimiting date for the receipt of educational assistance benefits under Chapter 30, Title 38, United States Code, (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION





FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


